Citation Nr: 1511290	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION


The Veteran served on active duty from October 1965 to October 1967.  He served in Vietnam and received the Purple Heart Medal, among other decorations.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for sensory impairment of the left (major) hand, residual of shell fragment wound right parietal region with cerebral contusion; then rated 10 percent disabling.

A March 2008 rating decision granted an increased rating of 20 percent for the left hand disability, effective March 1, 2006.  A March 2012 rating decision increased the disability rating to 40 percent, effective January 18, 2012, and granted TDIU, effective March 25, 2009.  A July 2013 rating decision increased the left hand rating to 50 percent, effective April 8, 2013. 

The Veteran testified at a video conference hearing before the undersigned in October 2010.  A transcript of the hearing is associated with the claims file.

In a November 2013 decision, the Board allowed a TDIU, effective October 1, 2006, and remanded the case, for consideration of entitlement to TDIU prior to that date, to include referral for consideration of a TDIU on an extraschedular basis.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2014).


FINDING OF FACT

The Veteran's service-connected disabilities precluded gainful employment as of March 1, 2006.



CONCLUSION OF LAW

The criteria for TDIU were met, effective March 1, 2006. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321(b), 3.340, 3.400(o), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

This appeal arises from a downstream element of the claim for TDIU which was granted by the Appeals Management Center in March 2012.  As this decision involves a matter that is downstream from the grant of benefits, further notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is granting TDIU as of the date of the Veteran's last reported gainful employment; hence a medical opinion or examination is not required.  There are no additional records that could substantiate entitlement to an earlier date for TDIU.  There is no further duty to aid the Veteran in substantiating the claim.  Cf. 38 U.S.C.A. § 5103A (West 2002).

There was substantial compliance with the Boards remand instruction in that the claim was referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2014).

Legal Requirements

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Analysis

A March 2012 rating decision reflects that as of March 1, 2006, and continuing to October 10, 2006 the Veteran's service-connected disabilities were: cerebral contusion with headaches due to shrapnel fragment wound (SFW), rated as 10-percent disabling; sensory impairment, left (dominant) hand associated with cerebral contusion total, rated at 20 percent; SFW scar residual at the right parietal region, rated at 10 percent; tinnitus, rated at 10 percent; and, bilateral hearing loss, rated noncompensable.  The Veteran's total combined rating was 40 percent, and none of his service-connected disabilities was rated at 40 percent.  He did not meet the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  

Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Where a claimant does not meet the percentage requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Where there is evidence of unemployability, however, the Board must refer the claim to the Director for extraschedular consideration (Director).

Pursuant to the November 2013 Board remand, the AMC referred the Veteran's claim to the Director.  In a January 2015 decision, the Director denied a TDIU on an extraschedular basis.  The Board now reviews the Director's denial.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Recent guidance from the Court holds that the Board's review of the Director's decision is essentially de novo, as the Director's review is neither binding on the Board nor evidence against the Veteran's claim.  Wages v. McDonald, No. 13-2694 2015 WL 293616 (__ Vet. App. ___, Jan. 23, 2015).

There is no basis for a TDIU prior to March 1, 2006, as the evidence of record, to include the Veteran's and his wife's testimony, is that he was gainfully employed prior to that date.  Other evidence in the claims file shows the Veteran worked as a bus driver 30 hours per week for $11.90 per hours.  That rate calculates out to $1,428.00 per month, and approximately $13,815.90 based on nine months of employment per year.  In 2006, the poverty rate for one person was $10,294. U.S. Census Bureau, http://www.census.gov/hhes/www/poverty/threshld/thresh06.html.  There is no evidence that the employment was sheltered.  As such the employment was not marginal and is considered gainful.  38 C.F.R. § 4.16(a).  The Veteran was thus gainfully employed prior to March 1, 2006.  See 38 C.F.R. § 4.16(a).

The Director correctly noted that much of the documentation in the claims file reflects that the Veteran reported that he quit working primarily due to the impact of his nonservice-connected low back disability which, the Veteran testified turned out to be a significant kidney disability.  The other side of this "coin," however, was the continued impact of the Veteran's service-connected disabilities.

The May 2006 VA examination report reflects that the examiner opined the Veteran had compensated effectively for his left-sided deficits by the use of his right hand.  The Veteran and his wife, however, testified that the Veteran stopped working out of concern for the safety of the children he transported.  The Veteran testified he had memory problems where he had difficulty figuring out where he was.  The May 2006 examination only addressed the impact on the Veteran's muscular and motor skills.  A January 2006 VA outpatient entry notes short-term memory loss.

An April 2007 VA neuropsychological evaluation report reflects that the Veteran reported he had experienced memory problems since his return from Vietnam.  The examiners opined that the diagnostic testing did not reveal convincing evidence of memory storage problems, the results did indicate the Veteran experienced subjective problems when tired, fatigued, or stressed.  The evaluation considered the impact of the Veteran's service-connected brain injury as well as his nonservice-connected obstructive sleep apnea.  The Veteran's acquired depressive disorder was not service connected until October 2006.  Nonetheless, in light of the paucity of documented evidence related to the Veteran's service-connected disabilities for the period in question, and the fact that the Veteran and his wife are competent to report his memory problems, 38 C.F.R. § 3.159(a), the Board finds the evidence in equipoise for the period.  38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Entitlement to a TDIU for the period beginning March 1, 2006 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


